--------------------------------------------------------------------------------

Exhibit 10.4

 
EMPLOYMENT AGREEMENT
--------------------------






   THIS AGREEMENT entered into and effective January 10,2012, in Broward County,
Florida, by and between RedFin Network, Inc., (REDFIN) a Florida corporation
with corporate offices at 1500 W Cypress Creek Rd., Suite 411, Ft. Lauderdale,
FL 33309. (hereinafter referred to as "Employer") and, David Rappa an
individual, residing at, 3005 Lake Shore Dr., Deerfield Beach, Fl 33442
(hereinafter referred to as "Employee"); (hereinafter sometimes collectively
referred to as “Parties” or singularly as “party”).


   WHEREAS, REDFIN is a financial services company specializing in payment
processing.


   WHEREAS, incident to the performance of Employee's duties for Employer,
Employee will occupy a position of trust and confidence and will be given access
to proprietary and confidential and privileged information regarding the
business, operations, assets and trade secrets of Employer, including but not
limited to, access to vendor identity, pricing, sales techniques, customer
identification, contact with customers and potential customers and the like;


   WHEREAS, Employee understands and acknowledges that Employer has expended and
will continue to expend substantial amounts of time and money to develop
Employer’s unique manner of offering these products and services, as well as
advertising, distribution and other relationships in furtherance of its unique
marketing approach, which techniques and information Employee agrees constitute
trade secrets, the sole property of Employer;


   WHEREAS, Employee seeks the opportunity to be employed by Employer, and
Employer is willing to employ Employee, on the terms, covenants, and conditions
set forth in this agreement;


   WHEREAS, Employee acknowledges that the business which employer is engaged is
and/or may be subject to extensive governmental or other rules or regulations;
and


   NOW THEREFORE, in consideration of the mutual covenants and promises of the
parties, and for other good and valuable consideration, the sufficiency of which
is hereby acknowledged, Employer and Employee covenant and agree as follows:












EMPLOYER: _____   EMPLOYEE: _____


 
PAGE 1 OF 10
 
 

--------------------------------------------------------------------------------

 







NATURE OF EMPLOYMENT
---------------------
1.              Employer does hire and employ Employee as the VP Sales and
Business Development of Employer and Employee does accept and agree to such
hiring and employment. Subject to the supervision and pursuant to the orders,
advice, and directions of Employer, Employee shall act subject to the direction
and control of the Company President and CEO and the Board of Directors and
shall perform such other duties as are customarily performed by one holding such
position in other similar businesses or enterprises as that engaged in by
Employer, and shall also additionally render such other and unrelated services
and duties as may be assigned to Employee from time to time by Employer.


2.              Employee agrees to follow the terms, rules and regulations
established for publicly traded companies or other federal, state and
governmental authorities establishing the same or similar guidelines unless
otherwise notified.
 
MANNER OF PERFORMANCE OF EMPLOYEE'S DUTIES
------------------------------------------
3.              Employee agrees to perform, at all times faithfully,
industriously, and to the best of his ability, experience, and talent, all of
the duties that may be required of and from him pursuant to the express and
implicit terms of this Agreement, to the satisfaction of Employer. Such duties
shall be rendered at Corporate Offices and at such other place or places as
Employer shall in good faith require or as the interests, needs, business, and
opportunities of Employer shall require or make advisable.
 
DURATION OF EMPLOYMENT
----------------------
4.              The term of this Agreement shall be for a period of one year,
commencing on January 10, 2012, subject, however, to prior termination as
provided below.  The Agreement will automatically renew on the anniversary date
unless notification is made 30 days prior to expiration.
 
 








PAYMENT AND REIMBURSEMENT
-------------------------








REFER TO EXHIBIT A














EMPLOYER: _____   EMPLOYEE:_____                          
PAGE 2 OF 10
 
 

--------------------------------------------------------------------------------

 



6.                Employer shall provide medical, dental and ophthalmic benefits
to Employee and family pursuant to the same plans or programs presently and/or
offered to its employees subject to the general eligibility and participation
provisions set forth in such plans or programs, as offered by the employer from
time to time. Currently the Company does not offer said insurance to any
employee.


7.                Purposely left blank.


8.                Employee shall be entitled to two (3) weeks paid vacation
during each twelve-month period of the term hereof, to be taken at such times as
Employer and Employee shall mutually determine and provided that no vacation
time shall materially interfere with the duties which Employee is required to
render hereunder. Vacation time may not be carried over from one twelve month
period to a succeeding twelve-month period.


10.              Employee shall be entitled to 1 month of severance pay for each
of the years of service to the Company if employment is terminated during the
term hereof without cause. No severance will be due if employment is terminated
with cause.


11.              In the event Employee is terminated because of a change in
management, without cause, Employee will be entitled to 12 months of severance
pay.
 
TERMINATION
-----------
12.              Notwithstanding anything in this Agreement to the contrary,
Employer has the option to terminate this Agreement in the event that during its
term Employee shall become permanently disabled as the term permanently disabled
is defined below in which event Employer shall have no further liability
hereunder except as follows:




13.              Such option shall be exercised by Employer giving notice to
Employee by registered mail, addressed to him in care of Employer at 1500 W
Cypress Creek Rd #411, Ft. Lauderdale, FL 33309, or at such other address as
Employee shall designate in writing, of its intention to terminate this
Agreement on the last day of the month during which such notice is mailed, and
on the giving of such notice this Agreement and the term of this Agreement come
to an end on the last day of the month in which the notice is mailed, with the
same force and effect as if that day were originally set forth as the
termination date.


14.              For the purposes of this Agreement, the term "any year of the
term of this Agreement" is defined to mean any period of 12 calendar months
commencing on the 1st day of January, 2012 and terminating on the 31st day of
December, of the following year during the term of this Agreement.






EMPLOYER: _____   EMPLOYEE:_____                           
Page 3 of 10
 
 

--------------------------------------------------------------------------------

 


15.    For the purposes of this Agreement, Employee shall be deemed to have
become permanently disabled if, during any year of the term of this Agreement,
because of ill health, physical or mental disability, or for other causes beyond
his control, he shall have been continuously unable or unwilling or have failed
to perform his duties under this contract for 30 consecutive days, or if, during
any year of the term of this Agreement, he shall have been unable or unwilling
or have failed to perform his duties for a total period of 15 days, either
consecutive or not.


16.    Death: In the event of Employee's death during the term hereof, this
Agreement and all of Employee's rights hereunder shall be deemed terminated
except that Employer shall pay to Employee's estate any unpaid base salary and
car allowance through the date of Employee's death along with two months
severance pay, an amount equal to compensation for unused vacation days that
have accumulated during the twelve month period in which the termination occurs,
and the right to exercise stock options on behalf of the deceased as pertains to
Section 7 herein.


17.     Notwithstanding anything in this Agreement to the contrary, in the event
that Employer shall discontinue operating its business then this Agreement will
terminate as of the last day of the month in which Employer ceases operations
with the same force and effect as if that day were originally set forth as the
termination date of this Agreement and neither party shall have any further
liability hereunder


18.     Employer shall at all times have the right, upon written notice to
Employee to terminate Employee's employment hereunder, for cause. For purposes
of this Agreement, the term "cause" shall mean:
 

 
A. 
an action or omission of the Employee which constitutes a willful and material
breach of this Agreement, which is not cured within ten (10) days after receipt
by the Employee of written notice of same or, if such breach is not capable
of cure within such ten (10) day period, if the Employee has not commenced
diligently to cure such breach in the shortest time possible;




 
B. 
fraud, embezzlement, misappropriation of funds or breach of trust in connection
with his services hereunder;




 
C. 
conviction of any crime, which involves dishonesty or a breach of trust;

 

 
D. 
negligence in connection with the performance of the Employee's duties hereunder
and as outlined in Exhibit “A” Duties and Responsibilities.




 
E.
the material and willful or knowing failure or refusal (other than as a result
of a disability) by Employee to perform his duties hereunder. Upon and
termination pursuant to this Section, Employer shall have no further liability
hereunder.





EMPLOYER: ___   EMPLOYEE:
___                                                                                                                                       
PAGE 4 OF 10
 
 

--------------------------------------------------------------------------------

 
 
 
 
19.     In the event Employee resigns from his employment during the term
hereof, Employer shall have no further liability hereunder.


DEVOTION BY EMPLOYEE OF FULL TIME TO BUSINESS
---------------------------------------------
20.              Employee shall devote all his time, attention, knowledge, and
skill solely and exclusively to the business and interest of Employer, and
Employer shall be entitled to all of the benefits, emoluments, profits, or other
issues arising from or incident to any and all work, services, and advice of
Employee, and Employee expressly agrees that during the term of this Agreement
he will not be interested, directly or indirectly, in any form, fashion, or
manner, as partner, officer, director, stockholder, advisor, employee, or in any
other form or capacity, in any other business similar to Employer’s business or
any allied trade.


RESTRICTIVE COVENANTS
---------------------
21.    At all times while Employee is employed by Employer, and for a two year
period after the termination of Employee's employment with Employer for any
reason, the Employee shall not, directly or indirectly, engage in or have any
interest in any sole proprietorship, partnership, corporation or business or any
other person or entity (whether as an employee, officer, director, partner,
agent, security holder, creditor, consultant or otherwise) that directly or
indirectly (or through any affiliated entity) engages in competition with
Employer (or any entity which controls, is under common control with or is
controlled by Employer).


22.    Employee shall not at any time divulge, communicate, use to the detriment
of Employer or for the benefit of any other person or persons, or misuse in any
way, any confidential information (as hereinafter defined) pertaining to the
business of Employer.




23.    Any confidential information or data now or hereafter acquired by
Employee with respect to the business of Employer (which shall include, but not
be limited to, information concerning Employer financial condition, prospects,
technology, customers, suppliers, sources of leads and methods of doing
business) shall be deemed a valuable, special and unique asset of Employee that
is received by employee in confidence and as a fiduciary, and Employee shall
remain a fiduciary to Employer with respect to all of such information.


24.     For purposes of this Agreement, "confidential information" means
information disclosed to Employee or known by Employee as a consequence of or
through his employment by Employer (including information conceived, originated,
discovered or developed by Employer) prior to or after the date hereof, and not
generally known, about Employer or its business. Notwithstanding the foregoing,
nothing herein shall be deemed to restrict Employee from disclosing confidential
information to the extent required by law.






EMPLOYER: _____   EMPLOYEE: _____
PAGE 5 OF 10
 
 

--------------------------------------------------------------------------------

 

25.    All copyrights, patents, trade secrets, or other intellectual property
rights associated with any ideas, concepts, techniques, inventions, processes,
or works of authorship developed or created by Employee during the course of
performing work for Employer or its clients (collectively, the "work product")
shall belong exclusively to Employer and shall, to the extent possible, be
considered a work made by Employee for hire for Employer with the meaning of
Title 17 of the United States Code. To the extent the work product may not be
considered work made by Employee for hire for Employer, Employee agrees to
assign, and automatically assign at the time of creation of the work product,
without any requirement of further consideration, any right, title, or interest
that Employee may have in such work product. Upon the request of Employer,
Employee shall take such further actions, including execution and delivery of
instruments of conveyance, as may be appropriate to give full and proper effect
to such assignment.


26.    All books, records, and accounts relating in any manner to the customers
or clients of Employer, whether prepared by Employee or otherwise coming into
Employee's possession, shall be the exclusive property of Employer and shall be
returned immediately to Employer on termination of Employee's employment
hereunder or on Employer’s request at any time.


27.    Solely for purposes of this Section, the term "Employer" also shall
include any existing or future subsidiaries of Employer that are operating
during the time periods described herein and any other entities that directly or
indirectly, through one or more intermediaries, control, are controlled by or
are under common control with Employer during the periods described herein.


28.    Employee acknowledges and confirms that (a) the restrictive covenants
contained in this Section are reasonably necessary to protect the legitimate
business interests of Employer, and (b) the restrictions contained in this
Section (including without limitation the length of the term of the provisions
of this Section) are not overbroad, overlong, or unfair and are not the result
of overreaching, duress or coercion of any kind. Employee acknowledges and
confirms that his special knowledge of the business of Employee is such as would
cause Employer serious injury or loss if he were to use such ability and
knowledge to the benefit of a competitor or were to compete with the Employer in
violation of the terms of this Employee further acknowledges that the
restrictions contained in this Section are intended to be, and shall be, for the
benefit of and shall be enforceable by, Employers successors and assigns.










EMPLOYER: ___   EMPLOYEE: ___                             
Page 6 of 10
 
 

--------------------------------------------------------------------------------

 


 
 
 
29.    In the event that a court of competent jurisdiction shall determine that
any provision of this Section is invalid or more restrictive as permitted under
the governing law of such jurisdiction, then only as to enforcement of this
Section within the jurisdiction of such court, such provision shall be
interpreted and enforced as if it provided for the maximum restriction permitted
under such governing law.


30.    If Employee shall be in violation of any provision of this Section, then
each time limitation set forth in this Section shall be extended for a period of
time equal to the period of time during which such violation or violations
occur. If Employer seeks injunctive relief from such violation in any court,
then the covenants set forth in this Section shall be extended for a period of
time equal to the pendency of such proceeding including all appeals by Employee.


31.    It is recognized and hereby acknowledged by the parties hereto that a
breach by Employee of any of the covenants contained in Section of this
Agreement will cause irreparable harm and damage to Employer, the monetary
amount of which may be virtually impossible to ascertain. As a result, Employee
recognizes and hereby acknowledges that Employer shall be entitled to an
injunction from any court of competent jurisdiction enjoining and restraining
any violation of any or all of the covenants contained in Section of this
Agreement by Employee or any of his affiliates, associates, partners or agents,
either directly or indirectly, and that such right to injunction shall be
cumulative and in addition to whatever other remedies Employer may possess.


ARBITRATION
-----------
32.    Any dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively by arbitration in Broward County, Fl in
accordance with the Rules of the American Arbitration Association then in effect
(except to the extent that the procedures outlined below differ from such
rules). Within thirty (30) days after written notice by either party has been
given that a dispute exists and that arbitration is required, each party must
select an arbitrator and those two arbitrators shall promptly, but in no event
later than thirty (30) days after their selection, select a third arbitrator.
The parties agree to act as expeditiously as possible to select arbitrators and
conclude the dispute. The selected arbitrators must render their decision in
writing. The cost and expenses of the arbitration and of enforcement of any
award in any court shall be borne by the losing party. If advances are required,
each party will advance one-half of the estimated fees and expenses of the
arbitrators. Judgment may be entered on the arbitrators= award in any court
having jurisdiction. Although arbitration is contemplated to resolve disputes
hereunder, either party may proceed to court to obtain an injunction to protect
its rights hereunder, the parties agreeing that either could suffer irreparable
harm by reason of any breach of this Agreement. Pursuit of an injunction shall
not impair arbitration of all remaining issues.


    EMPLOYER: _____   EMPLOYEE: _____                    
Page 7 of 10
 
 

--------------------------------------------------------------------------------

 
   
 
ASSIGNMENT
----------
33.              Employee shall not have the right to assign or delegate his
rights or obligations hereunder, or any portion thereof, to any other person.
 
GOVERNING LAW
 -------------
34.    This Agreement shall be governed by and construed in accordance with the
laws of the State of Florida without regard to its conflict of laws principles
to the extent that such principles would require the application of laws other
than the laws of the State of Florida. Venue for any action brought hereunder
shall be in Broward County, Florida and the parties hereto waive any claim that
such forum is inconvenient.


ENTIRE AGREEMENT
----------------
35.              This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and, upon its
effectiveness, shall supersede all prior agreements, understandings and
arrangements, both oral and written, between Employee and Employer (or any of
its affiliates) with respect to such subject matter. This Agreement may not be
modified in any way unless by a written instrument signed by both parties.


NOTICES
-------
36.    All notices required or permitted to be given hereunder shall be in
writing and shall be personally delivered by courier, sent by registered or
certified mail, return receipt requested or sent by confirmed facsimile
transmission addressed as set forth herein. Notices personally delivered, sent
by facsimile or sent by overnight courier shall be deemed given on the date of
delivery and notices mailed in accordance with the foregoing shall be deemed
given upon the earlier of receipt by the addressee, as evidenced by the return
receipt thereof, or three (3) days after deposit in the U.S. mail. Notice shall
be sent  (i) if to Employer, addressed to 1180 SW36th Ave Suite 204 Pompano
Beach Fl. 33069,(ii) if to Employee, to his address as reflected on the payroll
records of the Employer, or to such other address as either party hereto may
from time to time give notice of to the other.


BENEFITS; BINDING EFFECT
------------------------
37.    This Agreement shall be for the benefit of and binding upon the parties
hereto and their respective heirs, personal representatives, legal
representatives, successors and, where applicable, assigns, including, without
limitation, any successor to Employer, whether by merger, consolidation, sale of
stock, sale of assets or otherwise.




    EMPLOYER: _____   EMPLOYEE: _____             
Page 8 of 10
 
 

--------------------------------------------------------------------------------

 
      
SEVERABILITY
 ------------
38.              The invalidity of any one or more of the words, phrases,
sentences, clauses or sections contained in this Agreement shall not affect the
enforceability of the remaining portions of this Agreement or any part thereof,
all of which are inserted conditionally on there being valid in law, and, in the
event that any one or more of the words, phrases, sentences, clauses or sections
contained in this Agreement shall be declared invalid, this Agreement shall be
construed as if such invalid work or words, phrase or phrases, sentence or
sentences, clause or clauses, or section or sections had not been inserted. If
such invalidity is caused by length of time or size of area, or both, the
otherwise invalid provision will be considered to be reduced to a period or
area, which would cure such invalidity.


WAIVERS
-------
39.              The waiver by either party hereto of a breach or violation of
any term or provision of this Agreement shall not operate nor be construed as a
waiver of any subsequent breach or violation.


DAMAGES
-------
40.              Nothing contained herein shall be construed to prevent Employer
or Employee from seeking and recovering from the other damages sustained by
either or both of them as a result of its or his breach of any term or provision
of this Agreement. In the event that either party hereto files for arbitration
or brings suit for the collection of any damages resulting from, or to enjoin
any action constituting, a breach of any of the terms or provisions of this
Agreement, then the party found to be at fault shall pay all reasonable court or
arbitration costs and attorneys= fees of the other including legal fees and
costs incurred prior to the filing of any action or arbitration.




NO CONSTRUCTION AGAINST DRAFTER
-------------------------------
41.              This Employment Agreement shall be construed without regard to
any presumption or other rule requiring construction against the party causing
the drafting hereof.




NO THIRD PARTY BENEFICIARY
--------------------------
42.              Nothing expressed or implied in this Agreement is intended, or
shall be construed, to confer upon or give any person other than Employer, the
parties hereto and their respective heirs, personal representatives, legal
representatives, successors and assigns, any rights or remedies under or by
reason of this Agreement.






EMPLOYER: _____   EMPLOYEE: _____                          
Page 9 of 10
 
 

--------------------------------------------------------------------------------

 

        IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
the date first above written.






RedFin Network, Inc


By:
   ---------------------------------
   Jeffrey L. Schultz - Employer
   President/CEO
   RedFin Network, Inc.






By:
   ---------------------------------
   David Rappa   - Employee
   VP Sales/Business Development– RedFin Network, Inc.










































Page 10 of 10
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


2012 David Rappa Employment Contract


Term: 1 year


Salary: $90,000 annually paid bi-monthly


Additional compensation:


 
a)
$300 monthly auto allowance.

 
b)
A 2% commission will be earned on all sales from $1.8 million to $6
million.  There will be a 1% commission deduction if sales for year ending 2012
do not hit $4 million. No commission will be earned on the 1st $1.8 million in
annual sales.

 
c)
3% commission to be earned on all sales above $6 million.

 
d)
$6,000 worth of restricted company stock (“stock”) for signing new 1 year
Employment Contract.

 
e)
$10,000 worth of stock for achieving goal of $4 million in sales.

 
f)
$10,000 worth of stock for achieving goal of $6 million in sales.



There will be a minimum cumulative quarterly quota of $450,000 in sales before
payment of any commissions.  Commission will be paid 30 days after the close of
the quarter. Commissions and or salary may be adjusted in the event that
commissions have been paid and subsequent quarterly quotas are not met.
Quarterly commission payments shall be reduced by 50% of commission payments
paid to others.


This agreement may be terminated at any time by either party.


Definitions:
The term sales (“sales”) mentioned anywhere in this agreement are defined as
sales of full priced terminal and hardware sales as well as total gateway
revenue comprised of transaction revenue and data plans.




Agreed to this __10th__ day of _January_ 2012.




_______________________________________
Jeffrey L Schultz – President




_______________________________________
David Rappa
 
 

--------------------------------------------------------------------------------
